EXHIBIT 10.29




STOCK OPTION GRANT AGREEMENT
(Non-Qualified Stock Options)




     THIS AGREEMENT, made as of this 29th day of November, 2005 between Newton
Acquisition, Inc. (the "Company") and Burton M. Tansky (the "Participant").

     WHEREAS, the Company has adopted and maintains the Newton Acquisition, Inc.
Management Equity Incentive Plan (the "Plan") to promote the interests of the
Company and its Affiliates and stockholders by providing the Company's key
employees and others with an appropriate incentive to encourage them to continue
in the employ of and provide services for the Company or its Affiliates and to
improve the growth and profitability of the Company;

     WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

     1.  Grant of Options. Pursuant to, and subject to, the terms and conditions
set forth herein and in the Plan, the Company hereby grants to the Participant a
NON-QUALIFIED STOCK OPTION (the "Option") with respect toi 16,349.1798 shares of
Common Stock of the Company. A portion of the Option with respect to 9,079.7947
shares of Common Stock of the Company will be a Performance Option (the
"Performance Option Grant"), and the remainder, with respect to 7,269.3851
shares of Common Stock of the Company, will be a Fair Value Option (the "Fair
Value Option Grant").

     2.  Grant Date. The Grant Date of the Option hereby granted is November
29,2005; provided that for purposes of the Accreting Exercise Price (as defined
in the Plan) and vesting pursuant to Section 5 hereof, the Grant Date shall be
October 6, 2005.

     3.  Incorporation of Plan. Except as provided herein, all terms, conditions
and restrictions of the Plan are incorporated herein and made part hereof as if
stated herein. All capitalized terms used and not defined herein shall have the
meaning given to such terms in the Plan.

     4.  Exercise Price. The exercise price of each share of Common Stock
underlying the Option hereby granted is $1445. The portion of the Option that is
a Performance Option will have an Accreting Exercise Price in accordance with
the Plan.

     5.  Vesting Date.

         a.  Provided that the Participant is employed with the Company or its
Affiliates on each such date, except as otherwise provided herein, the Option
shall become exercisable as follows:

         

i.  

Fair Value Option Grant. A portion of the Fair Value Option Grant with respect
to 459.5392 shares of Common Stock shall vest and become exercisable on the
first anniversary of the Grant Date. Thereafter, on each of the next three
anniversaries of the Grant Date, a portion of the Option with respect to
2,269.9486 shares of Common Stock shall vest and become exercisable.

         

   

       

ii.  

Performance Option Grant. A portion of the Performance Option Grant with respect
to 2,269.9486 shares of Common Stock shall vest and become exercisable on each
of the first four anniversaries of the Grant Date.


     b.  If the Participant's employment is terminated without Cause, as defined
in the Employment Agreement, dated October 6, 2005 by and among NMG, Newton
Acquisition Merger Sub, Inc., the Company and the Participant, as such agreement
may be amended from time to time (the "Employment Agreement"), or the
Participant terminates his employment for Good Reason, as defined in the
Employment Agreement, the Participant shall automatically be vested in the
lesser of 100% of the Option or the sum of (i) the portion of the Fair Value
Grant and Performance Option Grant that would have vested had the Participant
been employed on the next occurring anniversary of the Grant Date immediately
following such termination of employment (the "Subsequent Anniversary") and (ii)
with respect to each of the Fair Value Option Grant and the Performance Option
Grant, the product of (A) a fraction, the numerator of which is the number of
days the Participant was employed by the Company or its Affiliates from the
anniversary of the Grant Date immediately prior to the Subsequent Anniversary to
the date of termination and the denominator of which is 365 and (B) 2,269.9486.
Vesting shall otherwise cease as of the date of such termination and any
unvested portion of the Option will be forfeited.

     c.  Notwithstanding the foregoing, the entire Option shall become vested
and exercisable in the event of a Change of Control, or the Participant's death
or his termination of employment by reason of his Inability to Perform, as
defined in the Employment Agreement.

     6.  Expiration Date. Subject to the provisions of the Plan, with respect to
the Option or any portion thereof which has not become exercisable, the Option
shall expire on the date the Participant's Employment is terminated for any
reason, and with respect to any Option or any portion thereof which has become
exercisable (including pursuant to Paragraph 5(b) or (c)), the Option shall
expire on the earlier of: (i) 90 days after the Participant's termination of
Employment other than for Retirement, Cause, death or Disability; (ii) one year
after termination of the Participant's Employment by reason of Retirement, death
or Disability; (iii) the commencement of business on the date the Participant's
Employment is, or is deemed to have been, terminated for Cause; or (iv) the
tenth anniversary of the Grant Date.

     7.  Net-Physical Settlement. Within 30 days of the tenth anniversary of the
Grant Date or in the event that a Participant's Employment terminates due to
death, Disability or Retirement or is terminated by the Company without Cause or
by the Participant for Good Reason, the Company will permit such Participant to
exercise all or any portion of his or her then-exercisable and outstanding
Option through net-physical settlement (to satisfy both the exercise price and
applicable withholding taxes (at the minimum statutory withholding rate)), to
the extent permitted under Section 409A of the Code; provided that the Company's
Chief Financial Officer makes a good faith determination at such time and after
reasonable efforts to consult with the Company's independent auditors that net
physical settlement of any such Options would not produce materially less
favorable accounting consequences for the Company than if the exercise price for
any such Options were paid in cash. The partial exercise of the Option, alone,
shall not cause the expiration, termination or cancellation of the remaining
Options.

     8.  Construction of Agreement. Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable. No waiver of any provision or violation of this Agreement
by the Company shall be implied by the Company's forbearance or failure to take
action. No provision of this Agreement shall be given effect to the extent that
such provision would cause any tax to become due under Section 409A of the Code;
provided that the Company shall use commercially reasonable efforts to put the
Participants in the same position as they would have been in but for the
application of this Paragraph 8.

     9.  Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver .of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

     10.  Limitation on Transfer. The Option shall be exercisable only by the
Participant or the Participant's Permitted Transferee(s), as determined in
accordance with the terms of the Plan, except that the Participant is not
required to obtain the prior written approval by the Board of any proposed
Transfer to a Permitted Transferee during the lifetime of the Participant. Each
Permitted Transferee shall be subject to all the restrictions, obligations, and
responsibilities as apply to the Participant under the Plan and this Stock
Option Grant Agreement and shall be entitled to all the rights of the
Participant under the Plan, provided that in respect of any Permitted Transferee
which is a trust or custodianship, the Option shall become exercisable and/or
expire based on the employment and termination of employment of the Participant.
All shares of Common Stock obtained pursuant to the Option granted herein shall
not be transferred except as provided in the Plan and, where applicable, the
Management Stockholders' Agreement.

     11.  Conflicts: Interpretation of the Plan Provisions. The terms of this
Agreement shall govern pari passu with the terms of the Plan, and the parties
hereby agree to work together to resolve any inconsistency between the terms of
the Plan and the terms of this Agreement. Notwithstanding anything to the
contrary in the Plan or this Agreement, the Board and the Participant shall
receive equal deference with respect to interpretations of the Plan and this
Agreement insofar as such interpretations affect the Option granted hereunder.

     12.  Integration. This Agreement, and the other documents referred to
herein or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

     13.  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

     14.  Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
the provisions governing conflict of laws.

     15.  Participant Acknowledgment. The Participant hereby acknowledges
receipt of a copy of the Plan. The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board in respect of the
Plan, this Agreement and the Option shall be final and conclusive. The
Participant further acknowledges that, prior to the existence of a Public
Market, no exercise of the Option or any portion thereof shall be effective
unless and until the Participant has executed the Management Stockholders'
Agreement and the Participant hereby agrees to be bound thereby.


*    *    *    *    *

     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its duly authorized officer and said Participant has hereunto signed
this Agreement on his own behalf, thereby representing that he has carefully
read and understands this Agreement, the Plan and the Management Stockholders'
Agreement as of the day and year first written above.

   

NEWTON ACQUISITION, INC.

         

  /s/ Nelson A. Bangs







 

By:

Nelson A. Bangs

 

Title:

Senior Vice President

         

  /s/ Burton M. Tanksy







   

Burton M. Tansky



